IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSHUA CIRWITHIAN,                        §
                                          §      No. 111, 2020
      Defendant Below,                    §
      Appellant,                          §      Court Below: Superior Court
                                          §      of the State of Delaware
      v.                                  §
                                          §      Cr. ID Nos. N1812006782
STATE OF DELAWARE,                        §                  N1812014043
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                            Submitted: March 3, 2021
                             Decided: May 6, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      On this 6th day of May 2021, upon consideration of the parties’ briefs and the

record on appeal, it appears that:

      (1)    The Defendant-Appellant, Joshua Cirwithian (“Cirwithian”), was

found guilty of sexual offenses against two minors, S.C. and S.R., following a bench

trial in the Superior Court. He presents five claims on appeal. First, he claims the

trial judge committed plain error by assisting and coaching S.C. during her testimony

in violation of his obligation to act as a neutral arbitrator. His second claim relates

to text messages which the defendant sent to S.C. via Facebook. Cirwithian claims

that the trial judge committed plain error by allowing the prosecutor to ask S.C.
repeatedly what was in the defendant’s mind and what the defendant meant in each

message. His third claim is that the trial judge erred by finding that the evidence

was sufficient to support a guilty verdict on the charge of Sexual Abuse of a Child

by a Person in a Position of Trust, Authority or Supervision in the First Degree.   His

fourth claim is that the trial judge committed plain error by allowing the prosecutor,

in her summation, to shift the burden of proof to the defendant and vouch for S.C.’s

credibility. His final claim is that the trial judge committed error at his sentencing

by taking into account a 2003 rape charge against Cirwithian which was nolle

prossed due to a lack of prosecutive merit.

      (2)    On December 27, 2018, Cirwithian was arrested for the sexual offenses

involved in this case.   He was indicted on three counts of Sexual Solicitation of a

Child, one count of Unlawful Sexual Contact Second Degree, and one count of

Sexual Abuse of a Child by a Person in a Position of Trust, Authority, or Supervision

in the First Degree. S.R was the alleged victim in one of the counts of Sexual

Solicitation of a Child. S.C. was the alleged victim in all other counts.    The State

entered a nolle prosequi on the charge of Unlawful Sexual Contact Second Degree

before trial. Cirwithian waved his right to a jury trial and the case proceeded to a

three-day bench trial.

      (3)    S.C.’s testimony at trial can be summarized as follows.     Cirwithian is

her uncle. She has known him all her life. She looked up to him, and at times she


                                           2
confided in him. Cirwithian inappropriately touched S.C. on or about August 1,

2016 when she was sixteen. Cirwithian came into her bedroom, asked her about

her sex life, made her take off her clothes, and called himself her doctor.

Cirwithian put his hand inside S.C.’s vagina for approximately five minutes and told

her that she had a sexually transmitted disease. Cirwithian then gave S.C. a bag of

pills and instructed her to take them before leaving her bedroom.        S.C. did not tell

anyone after this incident occurred. This incident is the basis for one of the Sexual

Solicitation of a Child charges involving S.C. and the charge of Sexual Abuse of a

Child by a Person in a Position of Trust, Authority or Supervision in the First Degree.

         (4)    Following the above-described incident, but on the same day,

Cirwithian messaged S.C. over Facebook messenger.             A number of messages then

went back and forth between S.C. and Cirwithian.            Some of these messages were

read aloud at trial during S.C.’s testimony. In one message Cirwithian said “u will

be getting a check up by Dr. Josh every week until it goes away[.]”1 In another he

said that “I need what u got so I can give it to her[,]”2 referring to an ex-girlfriend

who he believed had committed some wrong against him.             Cirwithian also offered

to pay S.C. if she would help him. As the prosecutor went through the messages

with S.C. during her testimony, the prosecutor frequently asked S.C. what she



1
    App. to Appellee’s Ans. Br. at B38 [hereinafter B__].
2
    B39.
                                                 3
understood Cirwithian’s messages to mean.              S.C. explained that she understood

Cirwithian’s messages to mean that he wanted to get her to have sex with him or let

him touch her vagina with his hands.               Defense counsel did not object.          The

Facebook messages are the basis for the second Sexual Solicitation of a Child charge

involving S.C.

       (5)    S.C. also testified that she first called the police in the summer of 2017

after a confrontation with Cirwithian at her house. When she attempted to inform

the police officer about Cirwithian’s sexual abuse, the officer told S.C. that she

would have to file a police report.

       (6)    S.C. further testified that she went to the Wilmington Police Station and

filed a report in January of 2018 after learning that Cirwithian had also sexually

abused S.R.      In March, S.C. was interviewed by Wilmington Police Detective

Simonds. In a videotaped statement, played at trial, S.C. described how Cirwithian

touched her in her bedroom during the August 1 incident.3

       (7)    At the time of trial, S.C. was twenty years old.                During defense

counsel’s cross-examination of S.C., she became frustrated by the questions. The


3
  S.C. also testified, without objection, about two incidents of uncharged conduct. She testified
that when she was twelve years old, Cirwithian inappropriately touched her for the first time. He
touched her chest and buttocks outside her clothing in the hallway where she lived. S.C. also
testified about an incident which occurred sometime after the August 1 incident. One day she
asked Cirwithian for a ride to a friend’s house. On the way they stopped at Canby Park.
Cirwithian told S.C. to get in the back seat so he could check on her. S.C. told Cirwithian she
was bleeding, so he told her to get back in the front seat. Cirwithian then said that he did not
have enough time to drop S.C. off at her friend’s house, so he drove her back to her mom’s house.
                                               4
judge explained that although “the questions may seem irritating, irrelevant, not to

the point[,]” defense counsel’s “goal, at this point, is to try what is known as impeach

you; hence, to attack your credibility.”4 The judge told S.C. that “as uncomfortable

as it may be, he gets to ask those questions, and you are going to have to answer

them.”5 S.C. said that defense counsel’s questions are “making me very upset, and

to the point I am going to leave.”6 The judge responded, “I understand. But you

should not do that, and I encourage you not to do that.”7 A few questions later,

defense counsel asked S.C. about a time she went to a clinic. The State objected.

S.C. began answering before the judge ruled on the objection, but the judge cut her

off and said “[t]rust me, you don’t want to say too many things because – just wait.”8

S.C. answered the question anyway, “I went to the clinic for a Plan B. Does that

help?”9 After more questions, S.C. asked “[c]an I see you one second? Can I

bring something up?”10 The judge responded, “[w]hen the State comes back up,

keep it in your mind; when the State comes back up.”11 Later, S.C. was frustrated

by another question.        The judge explained that she “just ha[s] to answer the

questions. The State will get an opportunity to do what is known as resuscitate


4
   App. to Appellant’s Op. Br. at A112 [hereinafter A__].
5
   Id.
6
   A114.
7
   Id.
8
   A119.
9
   Id.
10
    A125.
11
    Id.
                                                5
you. . . It actually is worse if you don’t answer, and then something comes out that

you didn’t answer.        So just answer truthfully, and the State will get its

opportunity.”12 At no time did defense counsel object.

        (8)   S.R.’s mother testified about the incident involving S.R.           Her

testimony can be summarized as follows. She had known Cirwithian since she was

eighteen and they used to be in a romantic relationship. After their relationship

ended, they remained close friends. She could always depend on Cirwithian. He

was like S.R.’s unofficial father.      Cirwithian had bought diapers and Christmas

gifts for S.R. He had also taken S.R. to get her nails done, to soccer games, and to

cheerleading.    S.R. revealed to her an incident of inappropriate touching by

Cirwithian in January 2018. The incident occurred the previous October.        S.R.’s

school required that the students wear uniforms. On the day of the incident, S.R.

went to school in her uniform, but at the end of the school day, she changed into a

short skirt she had taken to school with her. When she got home, her mother saw

the skirt and thought it was unacceptably short. Cirwithian arrived at the mother’s

house about that time, and S.R.’s mother asked him to speak to her about the

inappropriateness of the short skirt.   When S.R. revealed the incident to her mother,

S.R. explained that Cirwithian came into her bedroom to talk about her skirt and told

her to undress. After S.R. took her clothes off, Cirwithian told her to lay on the


12
     A137.
                                            6
bed and open her legs because he could tell if she was having sex with someone by

looking at her. After hearing this from S.R. in January 2018, S.R.’s mother called

S.C.’s mother because she remembered seeing something on Facebook.                  They

spoke with one another and, later that weekend, took S.C. and S.R. to the police

station to report the incidents.

            (9)   S.R.’s testimony can be summarized as follows.     She used to look up

to Cirwithian as a father figure and used to call him dad. One day, her mother

thought her skirt was too short. Her mother told her to go to her room.           She did

so and a cousin was in the bedroom with her.          Cirwithian went to S.R.’s bedroom

and asked her cousin to leave the room. Cirwithian then said he could tell if she

was having sex and told S.R. to take her clothes off. S.R. took off her shirt and

skirt. Cirwithian then asked S.R. to take her bra and panties off. She refused, so

Cirwithian told her to put her clothes back on and said that “[w]hatever happens in

this room, stays in this room.”13 S.R. was 14 years old at that time.

            (10) At the conclusion of trial, the court found Cirwithian guilty on all four

counts. The State moved to declare Cirwithian an habitual offender.             The court

granted the motion. In sentencing comments, the prosecutor discussed aggravating

factors:

                  In this case, Your Honor, there are multiple aggravators
                  that the Court should consider for sentencing. First and

13
     B91.
                                               7
                foremost, there are multiple child victims in this case.
                The familial relationships include that of an uncle via
                [S.C.], and as you heard during trial, he – she saw him as
                the cool uncle. She trusted him. She went to him for
                advice.

                With regard to [S.R.], she said that he was the only dad she
                knew and she did call him “dad” while she was growing
                up.

                I would note that during the trial we did hear conduct –
                about conduct that the defendant did to [S.C.] that was
                uncharged. That should also be considered at the
                sentencing phase. And that was conduct where [S.C.]
                was 12 years old and he groped her in an old house and
                conduct that is subsequent to the charged conduct is that
                when he was driving her to a friend’s house, he again
                asked to check her and digitally penetrate her in the area
                of Canby Park when they were in his car.

                There is prior criminal conduct that should be considered
                at this phase. The defendant has a felony gun conviction
                from Virginia. There is also a prior rape allegation in
                2003. That prior rape allegation involved a stranger rape.
                The allegation was from an 18-year-old at the time in
                2003.

                When the DNA was tested in 2010, it revealed a match to
                the defendant. Due to the prosecuted merit, the charges
                were nolle prossed. That allegation should be considered
                at this phase.14

         Defense counsel did not object. However, defense counsel did address the

prior rape allegation in his argument:

                The other thing that the State pointed out that I wanted to
                note was the prior accusation of rape. Again, as the State

14
     B156-57.
                                             8
                in full candor noted to the Court, the case was dismissed
                off of prosecutive merit. I know nothing about the case
                beyond that, but I would suggest that when the State
                chooses to charge someone and then chooses to dismiss
                the case based off the merit and doesn’t allow that person
                the opportunity to fight the case, to present evidence that
                they – that it would be inappropriate to later on use that as
                an aggravating factor.15

         The court explained the sentence imposed with the following comments:

                The Court has read the file inside and out. The Court has
                obviously presided over the case at trial. The Court has
                heard statements from at least one of the victims in this
                case, the mother of one of the victims in this case. The
                Court has read the PFE, considered the mitigation as
                outlined by the State and clarified or corrected by the
                defense. The Court has considered the aggravating
                factors in this case and the Court finds that those
                aggravating factors significantly outweigh the mitigating
                factors. And the Court highlights the fact that we’re
                talking about two child victims, separate child victims.

                The MO in this case, motus operandi, was eerily similar.
                Both individuals looked to you, sir, as either a father figure
                or uncle or someone that they can trust. That’s the –
                among the other aggravating factors, that’s the one that
                stood out to the Court the most. Obviously there’s your
                felony record that the Court looked into, or looked at,
                rather, in structuring the sentence.16

         (11) The court sentenced Cirwithian to 70 years’ incarceration at

supervision level V, suspended after 24 years.

         (12) Cirwithian’s first claim is that the trial judge assisted and coached S.C.



15
     B171-72.
16
     B181-82.
                                              9
during her testimony in breach of his obligation to be a neutral arbitrator.                 As

mentioned, defense counsel did not object at trial.           Where defense counsel did not

object at trial to issues now raised on appeal, this Court reviews for plain error.17

To constitute plain error:

                [T]he error complained of must be so clearly prejudicial to
                substantial rights as to jeopardize the fairness and integrity
                of the trial process. Furthermore, the doctrine of plain
                error is limited to material defects which are apparent on
                the face of the record; which are basic, serious and
                fundamental in their character, and which clearly deprive
                an accused of a substantial right, or which clearly show
                manifest injustice.18

         (13)      Cirwithian argues that the trial judge’s conduct was an abuse of

discretion and a violation of his confrontation rights and right to a fair trial under the

United States and Delaware Constitutions. In support of his contention, Cirwithian

cites Buckham v. State 19 and Price v. Blood Bank of Delaware, Inc. 20 After a

careful reading of both cases, it is apparent that they are inapposite. Neither case

can support a conclusion that the trial judge’s statements to S.C. amount to plain

error. Both of those cases involved jury trials. Both of those cases were also

reviewed under a less-stringent standard than plain error. The facts of those cases

are also markedly different than those involved here.            The type of “coaching” that



17
     Small v. State, 51 A.3d 452, 456 (Del. 2012).
18
     Small, 51 A.3d at 456 (quoting Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986)).
19
     185 A.3d 1 (Del. 2018) (en banc).
20
     790 A.2d 1203 (Del. 2002).
                                                10
occurred in Buckham was between the witness and that witness’s own counsel in the

middle of cross-examination. That coaching caused the witness to significantly

change his testimony. The trial judge here did nothing like that. In Price, the

Court concluded that a judge’s hostile questioning of a witness in front of the jury

tainted that witness’s credibility. However, here, the judge’s statements had no

potential to impact a jury because there was none. The record shows that S.C. was

frustrated and to some extent tried to fight the defense attorney’s questions. The

trial judge simply explained to her the necessity that she answer each question posed.

The judge did not suggest any answers. Cirwithian has simply failed to demonstrate

that the judge committed plain error.

         (14) Cirwithian’s second claim is that the court committed plain error by

allowing the prosecutor to ask S.C. what she thought Cirwithian meant in the

Facebook messages from him without her having personal knowledge of what

Cirwithian meant, in violation of D.R.E. 602.    That rule states that “[a] witness may

testify to a matter only if evidence is introduced sufficient to support a finding that

the witness has personal knowledge of the matter.”21 Because no objection was

made at trial, this argument is reviewed under the same plain error standard

explained above.

         (15) Cirwithian mischaracterizes the prosecutor’s questions.             The


21
     D.R.E. 602.
                                          11
prosecutor did not ask S.C. what Cirwithian meant in his messages. The prosecutor

asked S.C. what she understood the messages to mean, or, in other words, what S.C.

interpreted Cirwithian’s messages to mean. A review of the transcript of S.C.’s

testimony leads us to conclude that S.C.’s answers to this line of questioning add

little or nothing to the inferences a trier of fact would readily draw from the contents

of the messages themselves, without the assistance of S.C.’s explanations. There

is no plain error here.

       (16) Cirwithian’s third claim challenges the sufficiency of the evidence to

find that he was in a position of trust concerning S.C. “Where a defendant claims

his conviction was based upon insufficient evidence, the standard of review is

whether the evidence, viewed in the light most favorable to the State, was sufficient

for a rational trier of fact to have found the essential elements of the crime beyond a

reasonable doubt.”22      “In making that determination, we review the evidence de

novo.”23

       (17) Under 11 Del. C. § 778:

              A person is guilty of sexual abuse of a child by a person in
              a position of trust, authority or supervision in the first
              degree when the person:

              ....


22
   Carter v. State, 933 A.2d 774, 777 (Del. 2007) (citing Poon v. State, 880 A.2d 236, 238 (Del.
2005)).
23
   Id. (citing Cline v. State, 720 A.2d 891, 892 (Del. 1998)).
                                              12
                 (2) Intentionally engages in sexual penetration with a child
                 who has not yet reached that child’s own sixteenth
                 birthday and the person stands in a position of trust,
                 authority or supervision over the child, or is an invitee or
                 designee of a person who stands in a position of trust,
                 authority or supervision over the child.24

The phrase “position of trust, authority or supervision over a child” is defined in 11

Del. C. § 761(e). That section includes seven subsections, two of which, (1) and

(7), are relevant to the parties’ arguments:

                 “Position of trust, authority or supervision over a child”
                 includes, but is not limited to:

                      (1) Familial, guardianship or custodial authority
                      or supervision; or

                      (7) Any other person who because of that
                      person’s familial relationship, profession,
                      employment, vocation, avocation or volunteer
                      service has regular direct contact with a child or
                      children and in the course thereof assumes
                      responsibility,    whether     temporarily      or
                      permanently, for the care or supervision of a
                      child or children.25

Cirwithian argues that subsections (1) through (6) are not applicable to this case, and

that neither of subsection (7)’s requirements of regular direct contact with S.C. or

assuming responsibility for care or supervision of S.C. is supported by the evidence.

         (18)     In its summation, however, the State relied upon § 761(e)(1), not

§761(e)(7). The prosecutor argued, in part:


24
     11 Del. C. § 778.
25
     11 Del. C. § 761(e).
                                              13
              The definition of “position of trust” is found at Section
              761(e)(1), and it is authority or supervision, which
              includes familial authority.
              How do we get there?
              [S.C.] told us that she trusted her uncle.
              She looked up to him;
              She got advice from him.26

S.C. testified that Cirwithian was her uncle; she has known him all her life, looked

up to him, and loved him; and she could confide in him when she was having

problems in school or with her father.         We think that the evidence of the

relationship between Cirwithian and S.C. was sufficient to permit a finding that the

State satisfied its burden of showing that Cirwithian stood in a position of familial

authority over S.C.

        (19) Cirwithian’s fourth claim is that the trial judge committed plain error

by allowing the prosecutor to shift the burden of proof and vouch for S.C.’s

credibility in the State’s summation.         This burden shifting and vouching,

Cirwithian argues, occurred when the prosecutor, during the State’s argument, asked

“[w]hy would S.C. make this story up?” 27       Like Cirwithian’s first and second

arguments, because no objection was made at trial, we review for plain error.

        (20) S.C.’s credibility was an issue at trial, and the prosecutor’s question

was in the context of an otherwise unobjectionable argument.    It may perhaps have



26
     A166.
27
     A165.
                                         14
been better form if the prosecutor had argued that the trier of fact, the judge, should

ask himself why S.C. would fabricate such an accusation, but the argument as made

stops short of a personal endorsement by the prosecutor of S.C.’s credibility beyond

what could be inferred from the evidence.28 It also stops short of an assertion by

the prosecutor that S.C. was truthful, correct, or right.29 There is no plain error

here.

        (21) Last, Cirwithian argues that the court erred by considering the State’s

argument at sentencing that the arrest for the alleged 2003 rape, which was nolle

prossed, should be considered. When reviewing a lower court’s sentence:

               It is well-established that appellate review of sentences is
               extremely limited. Our review of a sentence generally
               ends upon a determination that the sentence is within the
               statutory limits prescribed by the legislature. If the
               sentence falls within the statutory limits, we consider only
               whether it is based on factual predicates which are false,
               impermissible, or lack minimal reliability, judicial
               vindictiveness or bias, or a closed mind.30

        (22)   The record does not show that the sentencing judge relied on the

dismissed 2003 rape charge in deciding what sentence to impose.                In its sentencing


28
   Whittle v. State, 77 A.3d at 243 (“‘Improper vouching occurs when the prosecutor implies some
personal superior knowledge, beyond that logically inferred from the evidence at trial, that the
witness testified truthfully.’ Therefore, prosecutors generally cannot vouch for the credibility of
a witness by stating or implying personal knowledge that the witness' testimony is correct or
truthful.” (citations omitted)).
29
   Id. at 246 (concluding that the prosecutor “undoubtedly improperly vouched for the credibility
of certain witnesses when he repeatedly asserted that various key witnesses were ‘right[,]’” and
amounted to plain error).
30
   Perry v. State, 2020 WL 3069498, at *1 (Del. Jun. 9, 2020) (citations and quotations omitted).
                                                15
comments, the court discussed a number of factors it considered, but makes no

specific mention of the 2003 rape charge. Cirwithian cannot show that his sentence

was based on improper factual predicates. His claim is, therefore, rejected.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                        16